17-2019
    Nath v. JP Morgan Chase Bank, N.A.


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second
    Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square,
    in the City of New York, on the 24th day of July, two thousand eighteen.

    PRESENT:
               DENNIS JACOBS,
               REENA RAGGI,
               PETER W. HALL,
                     Circuit Judges.
    __________________________________________

    Prem Nath,

                               Plaintiff-Appellant,

                      v.                                           17-2019

    JP Morgan Chase Bank, N.A., U.S. Bank,
    N.A. as Indenture Trustee for C.S. F.B. Trust
    2002-NP14, Successor in Interest to Bank of
    America as Indenture Trustee for C.S.F.B
    Trust 2002-NP-14, Successor in Interest to
    Lasalle Bank N.A., As Indenture Trustee for
    C.S.F.B. Trust 2002-NP 14,

                               Defendants,

    Internal Revenue Service, Select Portfolio
    Servicing, Inc.,
                 Defendants-Appellees.
__________________________________________

FOR PLAINTIFF-APPELLANT:                  Prem Nath, pro se, Orangeburg, NY.

FOR THE INTERNAL REVENUE
SERVICE:                                  Anthony J. Sun (Benjamin H. Torrance, on the
                                          brief), Assistant United States Attorneys, for
                                          Geoffrey S. Berman, United States Attorney for
                                          the Southern District of New York, New York,
                                          NY.

FOR SELECT PORTFOLIO
SERVICING, INC.:                          No brief.

       Appeal from a judgment of the United States District Court for the Southern
District of New York (Karas, J.).
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the district court is AFFIRMED as set forth below.

        Appellant Prem Nath, pro se, appeals from a judgment in favor of Select Portfolio
Servicing, Inc. (“SPS”) (the servicer of his mortgage loan), U.S. Bank, N.A. (“U.S. Bank”),
as indentured trustee for CSFB Trust 2002-NP14, (the trust in which his mortgage loan
was pooled), JP Morgan Chase Bank, N.A. (collectively, “the Private Defendants”), and
the Internal Revenue Service (“IRS”). Nath asserted against the Private Defendants
claims to quiet title and for declaratory judgments concerning a property against which a
state court had issued a foreclosure judgment. Nath also claimed that the IRS had denied
him due process as to two tax liens by never personally serving him with notice. The
district court dismissed his claims, and this appeal followed. We assume the parties’
familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

       We review de novo dismissals for lack of subject matter jurisdiction pursuant to
Federal Rule of Civil Procedure 12(b)(1), and dismissals for failure to state a claim
pursuant to Federal Rule of Civil Procedure 12(b)(6). Cayuga Nation v. Tanner, 824 F.3d
321, 327 (2d Cir. 2016) (Rule 12(b)(1)); Biro v. Condé Nast, 807 F.3d 541, 544 (2d Cir.
2015) (Rule 12(b)(6)). In reviewing a dismissal for failure to state a claim, we accept all
factual allegations as true and draw all inferences in plaintiff’s favor. Biro, 807 F.3d at

                                             2
544. The complaint must plead “enough facts to state a claim to relief that is plausible on
its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007); see also Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). Although a court must accept as true all the factual allegations
in the complaint, that requirement is “inapplicable to legal conclusions.” Iqbal, 556 U.S.
at 678. “Threadbare recitals of the elements of a cause of action, supported by mere
conclusory statements, do not suffice,” and pleadings that “are no more than conclusions[]
are not entitled to the assumption of truth.” Id. at 678–79.

        Under the Rooker-Feldman doctrine, federal courts lack subject matter jurisdiction
over claims that effectively challenge state court judgments. See District of Columbia
Court of Appeals v. Feldman, 460 U.S. 462, 486–87 (1983); Rooker v. Fidelity Trust Co.,
263 U.S. 413, 415–16 (1923). A claim is barred under Rooker-Feldman when (1) the
federal court plaintiff lost in state court; (2) the plaintiff complains of injuries caused by a
state court judgment; (3) the plaintiff invites the federal court to review and reject that
judgment; and (4) the state court judgment was rendered prior to the commencement of
proceedings in the district court. Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S.
280, 284 (2005). Here, each of the four Rooker-Feldman factors are satisfied. Nath lost
in the state foreclosure action, he complains only of that injury, he invited the district court
to undo the foreclosure judgment, and that judgment was rendered prior to the initiation of
this lawsuit. See id.

        Unlike the complaint underlying his appeal in Nath v. Select Portfolio Servicing, 2d
Cir. 17-806, Nath’s complaint here asserted no injury stemming from the conduct of the
Private Defendants independent of a challenge to the validity of the underlying state
foreclosure judgment. Each request for relief was ultimately an attempt to undo the
foreclosure judgment. Nath “is asking the federal court to determine whether the state
judgment was wrongfully issued in favor of parties who, contrary to their representations
to the court, lacked standing to foreclose,” which “would require the federal court to review
the state proceedings and determine that the foreclosure judgment was issued in error.”
Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 427 (2d Cir. 2014) (per
curiam). Accordingly, the district court properly concluded that Nath’s claims against the
Private Defendants were barred under Rooker-Feldman.1

1
  Although the district court stated that the dismissal of Nath’s claims against the Private
Defendants was “with prejudice,” a provision not applicable to Rooker-Feldman dismissals
because they are dismissals for lack of jurisdiction, see, e.g., Carter v HealthPort Techs.,
LLC, 822 F.3d 47, 54–55 (2d Cir. 2016), we instead understand the district court to have
meant only that Nath could not pursue those claims in federal court. Accordingly, we
deem the judgment amended to dismiss these claims without prejudice.

                                               3
       With respect to his claim against the IRS, Nath’s undeveloped argument that the
IRS never personally served him with notice of the tax liens fails to address the district
court’s ruling that, regardless whether he was personally served, he failed to demonstrate
the exercise of “reasonable diligence” after he did discover the liens. See, e.g., Smith v.
McGinnis, 208 F.3d 13, 17 (2d Cir. 2000) (per curiam).

       We have considered Nath’s remaining arguments and find them to be without merit.
Accordingly, the judgment is deemed amended to incorporate our understanding set forth
above, and as thus amended, we AFFIRM the judgment of the district court.2

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk of Court




2
  Appellant has filed a number of frivolous matters in this court, including the appeals
docketed under 17-806-cv, 17-2019-cv, 17-1921-bk, and 17-1924-bk. Accordingly,
Appellant is hereby warned that the continued filing of duplicative, vexatious, or clearly
meritless appeals, motions, or other papers, will result in the imposition of a sanction,
which may require Appellant to obtain permission from this Court prior to filing any
further submissions in this Court. See In re Martin-Trigona, 9 F.3d 226, 229 (2d Cir.
1993); Sassower v. Sansverie, 885 F.2d 9, 11 (2d Cir. 1989).

                                             4